DETAILED ACTION
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20190331582 A1
Mou et al.  hereinafter Mou
US 20190046914 A1
Mou et al. hereinafter Mou ‘914
US 20190011391 A1
Mou et al. hereinafter Mou ‘391


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mou in view of Mou ‘914.
With respect to claim 1, Mou discloses a device capable of gas detection (¶[0005] discloses a gas detecting device), comprising:
 a main body (main body 1) having at least one inlet (inlet 12 and 13), at least one outlet (outlet 14) and a gas flowing channel (chamber 11) disposed between the at least one inlet and the at least one outlet (¶[0026] discloses the main body 1 has a first inlet 12, a second inlet 13 and an outlet 14, which are in fluid communication with the chamber 11); and 
a gas detection module (gas sensing module 2), disposed in the gas flowing channel of the main body (¶[0027] discloses gas sensing module 2 is disposed in the chamber 11), comprising a piezoelectric actuator (piezoelectric actuator 243) and at least one sensor (¶[0039] discloses particulate detector is disposed within the particulate measuring module 3), wherein gas is inhaled into the gas flowing channel through the inlet (gas inlet 11 and 13), transported to the at least one sensor to be detected (¶[0005] discloses the gas gas sensing module capable of monitoring the air quality includes an actuator actuated to guide the gas into the interior of the gas sensing module rapidly and stably), and discharged out through the outlet by the piezoelectric actuator, so as to obtain gas information (¶[0006] discloses the actuator is actuated to introduce ambient gas into the gas sensing module through the first inlet, and the gas is measured by the sensor and discharged from the outlet of the compartment body).
Mou discloses a slim and portable gas detecting device for monitoring ambient gas. Mou doesn’t explicitly disclose the portable gas detection device is a home device capable of gas detection.
Mou ‘914 related to an air-filtering protection device combined with an actuating and sensing device for monitoring the environment discloses an actuating and sensing device is mounted and positioned on the filtering mask. The filtering mask 2 is worn by a user and used to filter air (¶0026).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the gas detecting device/actuating and sensing device into the filtering mask as disclosed in Mou ‘914 invention in order to monitor air enclosed by the mask for the predicable benefit of monitoring air quality inside the mask.    
  With respect to claim 3, Mou and Mou ‘914 disclose the home device capable of gas detection according to claim 1 above. Mou is silent about the home device is an environmental electrical appliance and is one selected from a group consisting of an air purifier, an air cleaner, a humidifier, a plant detector, an air detector, an air conditioner socket, an electric heater, an air conditioner, a fan, a temperature controller, a dehumidifier and an anion air purifier. However, it would have been an obvious matter of design choice to attach the gas detecting device of Mou to an environmental electrical appliance, since Applicant has not disclosed that attaching the gas detecting device to the environmental electrical appliance solves any stated problem or is for any particular purpose other than detecting quality of air in the vicinity of the appliance and it appears that the invention would perform equally well if attached to any appliances.
With respect to claim 4, Mou and Mou ‘914 disclose the home device capable of gas detection according to claim 1 above. Mou is silent about the home device is a household appliance and is one selected from a group consisting of a toilet, a washing machine, a mosquito killer lamp, a sweeping robot, a water heater, a drying rack, a floor mopping machine, a water dispenser, a smart electric lift table, an electric blanket, a vacuum cleaner, a clothes dryer machine, a towel heater rack, a temperature and humidity measuring device and an automatic temperature controller. However, it would have been an obvious matter of design choice to attach the gas detecting device of Mou to a household appliance, since Applicant has not disclosed that attaching the gas detecting device to the household appliance solves any stated problem or is for any particular purpose other than detecting quality of air in the vicinity of the appliance and it appears that the invention would perform equally well if attached to any appliances.
With respect to claim 5, Mou and Mou ‘914 disclose the home device capable of gas detection according to claim 1 above. Mou is silent about the home device is a kitchen appliance and is one selected from a group consisting of a refrigerator, a microwave oven, an electric kettle, a water purifier, a coffee machine, a milk frother, an electric cooker, a range hood, an induction cooker, a pressure cooker, a dishwasher, a juicer, a steaming oven, a sink, a hard water softener, a smoke sensor, a gas sensor and a water sensor. However, it would have been an obvious matter of design choice to attach the gas detecting device of Mou to a kitchen appliance, since Applicant has not disclosed that attaching the gas detecting device to the kitchen appliance solves any stated problem or is for any particular purpose other than detecting quality of air in the vicinity of the appliance and it appears that the invention would perform equally well if attached to any appliances.
With respect to claim 6, Mou and Mou ‘914 disclose the home device capable of gas detection according to claim 1 above. Mou is silent about the home device is a home security device and is one selected from a group consisting of a door lock, a video doorbell, a safe and a window opener. However, it would have been an obvious matter of design choice to attach the gas detecting device of Mou to a home security device, since Applicant has not disclosed that attaching the gas detecting device to the home security device solves any stated problem or is for any particular purpose other than detecting quality of air in the vicinity of the device and it appears that the invention would perform equally well if attached to any appliances.
  With respect to claim 7, Mou and Mou ‘914 disclose the home device capable of gas detection according to claim 1 above. Mou is silent about the home device is a lighting device and is one selected from a group consisting of a ceiling lamp, a bedside lamp, a table lamp, a light bulb and a fan lamp. However, it would have been an obvious matter of design choice to attach the gas detecting device of Mou to a lighting device, since Applicant has not disclosed that attaching the gas detecting device to the lighting device solves any stated problem or is for any particular purpose other than detecting quality of air in the vicinity of the device and it appears that the invention would perform equally well if attached to any appliances.
With respect to claim 8, Mou and Mou ‘914 disclose the home device capable of gas detection according to claim 1 above. Mou further discloses the home device is a power conversion device and is one selected from a group consisting of a socket, a power strip and a switch. However, it would have been an obvious matter of design choice to attach the gas detecting device of Mou to a power conversion device, since Applicant has not disclosed that attaching the gas detecting device to the power conversion device solves any stated problem or is for any particular purpose other than detecting quality of air in the vicinity of the device and it appears that the invention would perform equally well if attached to any appliances.
With respect to claim 9, Mou and Mou ‘914 disclose the home device capable of gas detection according to claim 1 above. Mou is silent about the home device is a camera security equipment and is one selected from a group consisting of a camera and a camcorder. However, it would have been an obvious matter of design choice to attach the gas detecting device of Mou to a camera security equipment, since Applicant has not disclosed that attaching the gas detecting device to the camera security equipment solves any stated problem or is for any particular purpose other than detecting quality of air in the vicinity of the device and it appears that the invention would perform equally well if attached to any appliances.
With respect to claim 10, Mou and Mou ‘914 disclose the home device capable of gas detection according to claim 1 above. Mou is silent about the home device is a wearable device and is one selected from a group consisting of a smart mask, a smart clothing, a smart textile, a smart belt, a smart necklace, a smart brooch and a bracelet. However, it would have been an obvious matter of design choice to attach the gas detecting device of Mou to a wearable device, since Applicant has not disclosed that attaching the gas detecting device to the camera security equipment solves any stated problem or is for any particular purpose other than detecting quality of air in the vicinity of the device and it appears that the invention would perform equally well if attached to any appliances.
With respect to claim 11, Mou and Mou ‘914 disclose the home device capable of gas detection according to claim 1 above. Mou is silent about the home device is a baby product and is one selected from a group consisting of a baby monitor, a stroller and a crib. However, it would have been an obvious matter of design choice to attach the gas detecting device of Mou to a baby product, since Applicant has not disclosed that attaching the gas detecting device to the  baby product solves any stated problem or is for any particular purpose other than detecting quality of air in the vicinity of the device and it appears that the invention would perform equally well if attached to any appliances.
With respect to claim 19, Mou and Mou ‘914 disclose the home device capable of gas detection according to claim 1 above. Mou further 23discloses a controlling circuit unit (control module 4), wherein a microprocessor and a communicator (processor 41) are disposed on and electrically coupled with the controlling circuit unit (4), and the gas detection module (2) is electrically connected to the controlling circuit unit (4), wherein the microprocessor enables the gas detection module to detect and operate by controlling a driving signal of the gas detection module (¶[0040] discloses the processor 41 is electrically connected to the transmission module 42, the gas sensing module 2 and the particulate measuring module 3 for controlling actuations of the transmission module 42, the sensor 23 and the actuator 24 of the gas sensing module 2, and the particulate detector of the particulate measuring module 3), and converts a detection raw data of the gas detection module into a detection data for storing, wherein the communicator receives the detection data outputted by the microprocessor, and allows the detection data to be externally transmitted to an external device through the communication transmission for storing (¶[0006] discloses the control module controls the actuations and detecting operations of the gas sensing module and the particulate measuring module and converts the detection results of the gas sensing module and the particulate measuring module into a monitoring value to be stored and transmitted to an external connection device for storage), thereby the external device generates a gas detection information and an alarm (¶[0040] discloses the external connection device 5 is configured to display information carried by the monitoring value and announce an alert).  
With respect to claim 20, Mou and Mou ‘914 disclose the home device capable of gas detection according to claim 19 above. Mou further discloses the external device is one selected from the group consisting of a cloud system, a portable device and a computer system (¶[0040] discloses the external connection device 5 may be at least one selected from the group consisting of a cloud system, a portable electronic device, a computer system, a display device and combinations thereof. The external connection device 5 is configured to display information carried by the monitoring value and announce an alert).
 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mou and Mou ‘914  as applied to claim 1 above, and further in view of Mou ‘391.
With respect to claim 2, Mou and Mou ‘914 disclose the home device capable of gas detection according to claim 1 above. Mou is silent about the home device is a video and audio output device and is one selected from a group consisting of a player, a radio, a robot, a stereo, a clock, a wall clock, a pair of walkie-talkies, a printer, a projector, a Bluetooth speaker and a smart speaker.  
Mou ‘391 related to an electronic device with an actuating and sensing module discloses the home device is a video and audio output device and is one selected from a group consisting of a player, a radio, a robot, a stereo, a clock, a wall clock, a pair of walkie-talkies, a printer, a projector, a Bluetooth speaker and a smart speaker (¶[0033] discloses the input/output circuit system 22 comprises a microphone, a speaker, a video camera).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the gas detecting device as disclosed in Mou ‘391 for the predicable benefit of monitoring air quality in the vicinity of the camera. 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The references separately or in combination do not appear to teach a base comprising: a first surface; a second surface opposite to the first surface; a laser loading region hollowed out from the first surface to the second surface; a gas-inlet groove concavely formed from the second surface and disposed adjacent to the laser loading region, wherein the gas-inlet groove comprises a gas-inlet and two lateral walls, the gas-inlet is in communication with an environment outside the base, and a transparent window is opened on the lateral wall and is in communication with the laser loading region; a gas-guiding-component loading region concavely formed from the second surface and in communication with the gas-inlet groove, wherein a ventilation hole penetrates a bottom surface of the gas-guiding-component loading region; and a gas-outlet groove concavely formed from the first surface, spatially corresponding to the bottom surface of the gas-guiding-component loading region, and hollowed out from the first surface to the second surface in a region where the first surface is not aligned with the gas-guiding-component loading region, wherein the gas-outlet groove is in communication with the ventilation hole, and a gas-outlet is disposed in the gas-outlet groove and in communication with the environment outside the base; a driving circuit board covering and attached to the second surface of the base; a laser component positioned and disposed on the driving circuit board, 20electrically connected to the driving circuit board, and accommodated in the laser loading region, wherein a light beam path emitted from the laser component passes through the transparent window and extends in a direction perpendicular to the gas-inlet groove; an outer cover covering the first surface of the base and comprising a side plate, wherein the side plate has an inlet opening spatially corresponding to the gas-inlet and an outlet opening spatially corresponding to the gas-outlet, respectively, wherein the piezoelectric actuator accommodated in the gas-guiding-component loading region, wherein the particulate sensor is positioned and disposed on the driving circuit board, electrically connected to the driving circuit board, and is disposed in the gas-inlet groove at an position orthogonal to the light beam path of the laser component, so as to detect suspended particles passing through the gas-inlet groove and irradiated by a projecting light beam emitted from the laser component, wherein the first surface of the base is covered with the outer cover, and the second surface of the base is covered with the driving circuit board, so that an inlet path is defined by the gas-inlet groove, and an outlet path is defined by the gas-outlet groove, thereby the gas is inhaled from the environment outside the base, transported into the inlet path through the inlet opening, passed through the particulate sensor to detect the concentration of the suspended particles contained in the gas, transported out of the outlet path through the ventilation hole, and then discharged through the outlet opening by the piezoelectric actuator.
Claims 13-18 are objected as these claims directly or indirectly depend on claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861          


/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861